FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10263

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00414-EHC

  v.
                                                 MEMORANDUM *
WILLIAM JUNIOR MONTANO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       William Junior Montano appeals from the 12-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Montano contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discuss the relevant factors set forth in 18 U.S.C. § 3553(a) or adequately explain

its reasons for the high-end Guidelines sentence, and that this constitutes reversible

error under United States v. Hammons, 558 F.3d 1100 (9th Cir. 2009). The record

reflects that the district court appropriately considered section 3553(a) factors and

did not procedurally err, and that the 12-month sentence is substantively

reasonable under the totality of circumstances particularly in light of Montano’s

continued difficulty with abiding by the conditions of his supervised release as

evidenced by the previous revocation and the fact that his last violation occurred

only 3 weeks after he began his latest term of supervised release . See United

States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-10263